Opinion filed January 7, 2010




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-09-00251-CR
                                         __________

                            LANCE ALAN LISTER, Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 244th District Court

                                       Ector County, Texas

                                 Trial Court Cause No. C-34,391


                             MEMORANDUM OPINION
       This is an appeal from a judgment revoking community supervision. We dismiss.
       The trial court convicted Lance Alan Lister, upon his plea of guilty, of theft and assessed his
punishment at confinement in a state jail facility for two years and a $500 fine. Pursuant to the plea
bargain agreement, the trial court suspended the imposition of the confinement portion of the
sentence and placed appellant on community supervision for five years. At the hearing on the State’s
motion to revoke, appellant entered pleas of true to three of the State’s five allegations. The trial
court found all five allegations to be true, revoked appellant’s community supervision, and imposed
a sentence of confinement for two years in a state jail facility and a $360 fine.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that counsel has concluded that the appeal is frivolous. Counsel has provided
appellant with a copy of the brief and advised appellant of his right to review the record and file a
response to counsel’s brief. A response has not been filed. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.




                                                              PER CURIAM


January 7, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2